El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
*21El Secretario ele la Corte Municipal de San Juan, Sec-ción Segunda, en la acción qne en cobro de dinero inició Santini Fertilizer Co., Inc., contra Jesús Pérez Crnz, cum-pliendo una orden de la corte, expidió directamente manda- • miento de embargo al Registrador de la Propiedad de San Juan, Sección Segunda, para su.anotación sobre cierta finca rústica radicada en el término municipal de Vega Baja.
El registrador denegó la anotación solicitada por el si-guiente fundamento:
"Denegada la anotación de embargo solicitada en el precedente mandamiento, por no haber sido practicado el mismo por el Marshal de la Corte Municipal de Vega Baja, qué es donde radica la finca.”
Este caso parece comprendido dentro de la autoridad del de Batle v. El Registrador, 30 D.P.R. 745. El subsecretario de la Corte de Distrito de Ponce dirigió mandamiento al Re-gistrador de la Propiedad de Arecibo para la anotación de un embargo sobre ciertas fincas radicadas en esta última ju-risdicción. Se presentó la misma objeción por el registra-dor, pero sostuvimos la actuación del subsecretario de la Corte de Distrito de Ponce de acuerdo con lo que dispone la orden general No. 100, del Gobierno Militar, de abril 12, 1900.

Bebe revocarse la nota y ordenarse la 'anotación del embargo.

El Juez Asociado Señor Hutcbison no intervino en la resolución de este caso.